DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-20 in the reply filed on 6/15/2022 is acknowledged.  Claims 21-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US 2012/0041778) in view of Mosack (US 2004/0191308).
Regarding Claim 1, Kraft teaches a drug delivery system comprising: 
(b) computer control device (CCD) 102; 
(c) drug pathway database (DPD) (para [0064] and [0114]);  

	(d) drug delivery device (DDD) (see Abstract and Claims 1-2 of the PGPub); and 
	(e) drug delivery payload (DDP) (Claim 14 of the PGPub)
wherein said CCD is configured to retrieve (see Claim 1 of the PGPub) a predetermined drug payload pathway (DPP) from said DPD (Claim 2 of the PGPub; para [0114]; para [0064]: “The computer 102 then may access reference information 114, which may be stored, for example, in a look-up table, combinatorial bioinformatics or other medical-clinical information system (collectively referred to as a look-up table) in database 108, for each of the categories of received patient information 110 and correlate the received patient information 110 with pre-stored reference information 114, in order to determine an optimal drug selection, combination and dosage for the patient.”) (Note: the pharmacogenomic profile and the look-up table, as taught by Kraft, correspond to the drug pathway database (DPD) and the drug payload pathway (DPP), respectively.)
	Kraft does not specifically teach laser pattern generator (LPG), wherein said CCD is configured to control said LPG to imprint said DPP onto said DDD using a femtosecond laser radiation source (FLS); said CCD is configured to generate hydrophilic modification of said DDD in response to said imprinting of said DDD with said DPP; said CCD is configured to expose said imprinted DDD to said DDP based on a predetermined drug exposure profile (DEP); and said hydrophilic modification of said DDD permits said DDP to be wicked to or from said DDD based on said DPP imprinted into DDD.
	Mosack teaches a method for fabricating capsules for sustained drug delivery comprising a laser pattern generator (LPG), wherein a CCD is configured to control said LPG to imprint the DDD using a laser radiation source (FLS) (Abstract:  “A method of fabricating capsules for sustained and controlled drug delivery. An array of capsules of a hydrophobic polymer is subjected to an extraction process ..., and a laser is used to open accurately sized, spaced, and shaped holes in the capsules”).  The CCD is configured to generate hydrophilic modification of said DDD in response to said imprinting of said DDD (Abstract: “In the process, the laser cutting oxidizes the hydrophobic polymer, making it sufficiently hydrophilic to allow wetting by the contents of the capsules”).  The hydrophilic modification of said DDD permits said DDP to be wicked to or from said DDD (Abstract: “The capsules are then filled with a hydrophilic polymer covering the laser-cut opening and with one or more drugs for delivery, sealed, and removed from the array for mounting on suture tabs or other mounts. The use of the laser helps ensure accurate and reliable delivery of drugs from the capsule.”).
	Given that Kraft teaches a system for determining optimal dosage for a particular patient (para [0065]: “The look-up table may include reference information 114 for any of the categories of patient information 110 listed herein, as well as for other patient information that may be useful in predicting an appropriate drug dosage for a patient.”), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Kraft’s drug delivery system to have a laser pattern generator for controlled drug delivery to deliver optimal dosage to the patient of Kraft, in order to ensure accurate and reliable delivery of drugs from the capsule. 
	Accordingly, it would also have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Kraft’s drug delivery device to imprint the drug payload pathway (DPP) information onto the drug delivery device (DDD) wherein the payload is based on a predetermined drug exposure profile (DEP) (Kraft, para [0055]), known and calculated/predicted drug-drug interactions and drug-diet or other known interactions.). 
	In addition, although Mosack does not specifically teach that the laser source is a femtosecond laser source, the examiner takes official notice that femtosecond laser sources are well-known in the art.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the drug delivery device of Kraft and Mosack such that the laser source is a femtosecond laser source (FLS), as short pulse laser radiation is commonplace in the art.

	Regarding claim 3, Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, Mosack further teaches that said LPG is configured to adjust laser radiation energy generated by said FLS and imparted to said DDD to affect drug delivery speed of said DDP along said DPP (Mosack, para [0013], “The laser wavelength and frequency may be selected to produce the appropriate dimension of hole. Depending on the choice of laser, power, and conditions of the material, the cutting process is either a thermal event, whereby the material is melted away, or a nonthermal event, whereby the material is ablated away by breaking the chemical bonds in the material.”  Note that the dimension of hole controls the drug delivery speed).

	Regarding claim 4, , Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, and Mosack further teaches that said LPG is configured to adjust laser radiation energy generated by said FLS and imparted to said DDD to affect drug delivery flow of said DDP along said DPP (Mosack, para [0013], “The laser wavelength and frequency may be selected to produce the appropriate dimension of hole. Depending on the choice of laser, power, and conditions of the material, the cutting process is either a thermal event, whereby the material is melted away, or a nonthermal event, whereby the material is ablated away by breaking the chemical bonds in the material.” Note that the dimension of hole controls the drug delivery flow.”).

	Regarding claim 5, Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, wherein said DDD comprises a form factor selected from a group consisting of: capsule; button; disc; pouch; tab; and intraocular lens (IOL) (Mosack, para [0007]: “The invention is a method of fabricating capsules for sustained and controlled drug delivery.”).

	Regarding claim 6, Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, wherein said DPP comprises a pathway pattern having pathways of varying cross section (Mosack, para [0021]).
	
	Regarding claim 8, Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, wherein said DDD comprises an internal drug delivery reservoir (DDR) configured to accept said DDP (Kraft, para [0091]; FIG. 5 depicts an embodiment in which the dispensing channels 512a-c for each of the drug cartridges 510a-c are all routed into a single channel 520, which dispenses the drugs onto a drug carrier 530 (note: 510a-c cartridges are drug reservoirs.).

	Regarding claim 9, Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, wherein said DDD comprises an internal refillable drug delivery reservoir (DDR) configured to accept said DDP (Kraft, para [0093], referring to FIG. 6, “in order to avoid a possible mix-up of refill cartridges”).

	Regarding claim 10, Kraft and Mosack teach the drug delivery system of Claim 1, wherein said DDD comprises an identifying indicia locating an external delivery port (EDP), said identifying indicia selected from a group consisting of: index face; bump; and notch (Kraft, para [0087], “The drug production device 300 may further include a scanner 360. The cartridges 310 may be provided with a barcode, RFID tag, QR code or any other indicia for communicating the contents of the cartridges 310. The scanner 360 reads the indicia provided on the cartridges 310, and communicates the scanned information to the controller 302.”).

	Regarding claim 11, Kraft and Mosack teach the drug delivery system of Claim 1, wherein said DDD comprises an external delivery port (EDP) (Kraft, para [0093], referring to FIG. 6, in order to avoid a possible mix-up of refill cartridges, the drug production device may include cartridge receiving slots, each having a unique socket for receiving a unique coupler 620 a-c such that only a particular drug cartridge 310a-c may be loaded into the drug production device.).

	Regarding claim 12, Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, but do not specifically teach wherein said DDD is configured to accept injection of said DDP via the use of a needle syringe. However, the examiner takes official notice that it the use of needle syringes is extraordinarily well-known in the art of drug delivery systems.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have used needle syringe for delivery drug to each DDP, because needle syringes are commonplace in the art of drug delivery systems.

	Regarding claim 13, Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, wherein said DDD is configured to seal a drug delivery reservoir (DDR) after injection of said DDP into said DDR (Mosack, see abstract), but do not specifically teach via the use of a needle syringe. However, the examiner takes official notice that it the use of needle syringes is extraordinarily well-known in the art of drug delivery systems.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have used needle syringe for delivery drug to each DDP, because needle syringes are commonplace in the art of drug delivery systems.
	Regarding claim 14, Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, wherein said CCD is configured to allow for a customized hydrophilicity change depth within said DDD to control drug delivery speed of said DDP within said DPP (Mosack, Abstract: “In the process, the laser cutting oxidizes the hydrophobic polymer, making it sufficiently hydrophilic to allow wetting by the contents of the capsules”; para [0013]: “The laser wavelength and frequency may be selected to produce the appropriate dimension of hole.”).

	Regarding claim 15, Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, wherein said CCD is configured to allow for a customized hydrophilicity change width within said DDD to control drug delivery speed of said DDP within said DPP (Mosack, Abstract: “In the process, the laser cutting oxidizes the hydrophobic polymer, making it sufficiently hydrophilic to allow wetting by the contents of the capsules.”; para [0013]: “The laser wavelength and frequency may be selected to produce the appropriate dimension of hole.”).

	Regarding claim 16, Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, wherein said CCD is configured to allow for a customized
hydrophilicity change depth within said DDD to control drug delivery flow of said DDP within said DPP (Mosack, Abstract: “In the process, the laser cutting oxidizes the hydrophobic polymer, making it sufficiently hydrophilic to allow wetting by the contents of the capsules.”; para [0013]: “The laser wavelength and frequency may be selected to produce the appropriate dimension of hole.”).

	Regarding claim 17, Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, wherein said CCD is configured to allow for a customized hydrophilicity change width within said DDD to control drug delivery flow of said DDP within said DPP (Mosack, Abstract: “In the process, the laser cutting oxidizes the hydrophobic polymer, making it sufficiently hydrophilic to allow wetting by the contents of the capsules.”; para [0013]: “The laser wavelength and frequency may be selected to produce the appropriate dimension of hole.”).

	Regarding claim 18, Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, wherein said CCD is configured to accept patient specific information to customize said DPP based on specific requirements of said patient (Kraft, para [0114]: “Many clinical factors affect the choice of drugs e.g. (allergy to medication, liver/kidney function, drug-drug inter actions, cardiovascular function, ... ), and genetic factors most notably those related to pharmacogenomic.”; para [0064]: “The computer 102 then may access reference information 114, which may be stored, for example, in a look-up table, combinatorial bioinformatics or other medical-clinical information system (collectively referred to as a look-up table) in database 108, for each of the categories of received patient information 110 and correlate the received patient information 110 with pre-stored reference information 114, in order to determine an optimal drug selection, combination and dosage for the patient.”) (Note, the pharmacogenomic profile and the look-up table, as taught by Kraft, correspond to the drug pathway database (DPD) and the drug payload pathway (DPP), respectively.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft and Mosack as applied to claim 1 above, and further in view of Sahler et al. (US 2014/0135920).  Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, but do not specifically teach wherein said FLS comprises a laser source having a pulse duration of 450fs or shorter, a wavelength in the range of 400nm to 1060nm, and a repetition rate of in the range of 0.01MHz to 100MHz, and a pulse energy in the range of 0.1 nanojoules to 3500 nanojoules. Sahler teaches a FLS comprising a laser source having a pulse duration of 450fs or shorter, a wavelength in the range of 400nm to 1060nm, and a repetition rate of in the range of 0.01MHz to 100MHz, and a pulse energy in the range of 0.1 nanojoules to 3500 nanojoules (para [0103]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply the FLS parameters of Sahler’s system to the drug delivery system of Kraft and Mosack, given that Sahler teaches using FLS to alter hydrophilicity of polymeric materials (Abstract: “A system/method allowing hydrophilicity alteration of a
polymeric material (PM) is disclosed.”). 

	Claims 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft and Mosack as applied to claim 1 above, and further in view of Stoy et al. (US 2016/0296662). 
	Regarding claim 7, Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, but do not specifically teach that the DDD comprises an acrylic material incorporating an ultraviolet (UV) absorber having a concentration of 10% or less by volume.  
	Stoy teaches an acrylic material incorporating an ultraviolet (UV) absorber having a concentration of 10% or less by volume (see Claim 1; para [0071]: “Dopant concentration in hydrogels according to the invention varies from about 0.05% -mol to about 5% -mol.”). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application apply acrylic material comprising UV absorber, as suggested by Stoy, to the drug delivery system Kraft and Mosack, in order to allow delivery of intraocular-lens filling material (Stoy, para [0002]).

	Regarding claims 19 and 20, Kraft and Mosack reasonably suggest the drug delivery system of Claim 1, but do not specifically teach that the DDD comprises biological tissue that is receptive to a two-photon hydrophilicity change and said LPG is configured to modify the hydrophilicity of said biological tissue via radiation from said FLS.
	Stoy teaches a DDD comprises biological tissue that is receptive to a two-photon hydrophilicity change and said LPG is configured to modify the hydrophilicity of said biological tissue via radiation from said FLS (para [0055] and [0057]).  Specifically, Stoy teaches that “such newly formed cavities in the hydrogel matrix would be necessarily filled with water or aqueous fluid … and would have, therefore, different (specifically lower) refractive index than the parent hydrogel material.” (para [0055]) and “Focused femtosecond lasers are known to facilitate two-photon- absorption (TPA) (or even Muiti-Photon Absorption (MPA) in their focal volume. (para [0057]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the drug delivery system of Kraft and Mosack to have a DDD comprising biological tissue that is receptive to a two-photon hydrophilicity change and said LPG is configured to modify the hydrophilicity of said biological tissue via radiation from said FLS, as suggested by Stoy, in order to provide a known means for  adjusting the hydrophilicity of the system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Veltz (US 2017/0173262) teaches a drug delivery system using a laser pattern generator [0274] and a controller coupled to a drug pathway database [0201].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/           Primary Examiner, Art Unit 3781